 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.31
 
Contract Manufacturing Agreement
 
(Translation)


 
Basic Information
 
Party A: Shantou Big Tree Toys Co., Ltd.
Legal Representative: Wei Lin
Party B: Shantou Xinzhongyang Toy Industrial Co., Ltd.
Legal Representative: Xiaodong Ou
Contract Number: June 1, 2010
Signing Place: Licuo Industrial Park, Waisha Town, Shantou City, Guangdong
Province
Signing Date: June 1, 2010


Material Clauses


Clause 1 Party A agrees to purchase from Party B and Party B agrees to produce
Big Tree Educational Magic Blocks (the “contractual products”) for Party A and
label the products with Party A’s logo.


Clause 2 Party A is responsible for the design and development of contractual
products and providing design papers and technical supporting personnel to
ensure Party B to execute the manufacturing order in accordance with designs.


Clause 3 After Party A has issued quality approval in writing for the trial
products from Party B, Party A shall place with Party B the manufacturing order
by the fifth day of each month for the following month supply in writing. The
order shall state the quantity, specifications, delivery date of the subscribed
products and any other information required for accurately execute the order.


Within three business days after receipt of the manufacturing order, Party B
shall confirm the order in writing and provides the production plan in writing.
If Party B has not confirmed or put forward with disagreement with the
manufacturing order in writing by the deadline, Party B is assumed to have
confirmed the order.


The confirmed manufacturing orders are the integral part of this Agreement and
are binding on both parties.


Party B shall arrange production following the order and production plan and
report to Party A about the execution of production plan.


Party B shall start to deliver final products on the 15th day after the receipt
of the manufacturing order from Party A. The detailed delivery schedules
concerning quantity and dates shall refer to the written notice from Party A.


Clause 4.2 Party A chooses third party shipper to pick up products at the
facility of Party B at the expenses of Party A.


Clause 7 Party A agrees to purchase from Party B the contractual products at the
agreed-on price. The price is pre-tax price.
Clause 8.1 Both parties agree that Party A shall make the payment within 60 days
after product delivery.


Clause 8.2 Party A can make the payment either by cash or wire to the bank
account designated by Party B.


Clause 12 This Agreement is effective during June 1, 2010 and May 31, 2020.


Clause 14.6 This Agreement takes effect upon the signatures and corporate seals
of both parties.




Party A corporate seal


Party B corporate seal

